Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-2006

DE River Stevedores v. DiFidelto
Precedential or Non-Precedential: Precedential

Docket No. 04-4531




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"DE River Stevedores v. DiFidelto" (2006). 2006 Decisions. Paper 1346.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1346


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                           No. 04-4531


              DELAWARE RIVER STEVEDORES;
                LIBERTY MUTUAL INS. CO.,

                                                 Petitioners

                                v.

         EDWARD DIFIDELTO; DIRECTOR, OFFICE
        OF WORKERS’ COMPENSATION PROGRAMS,

                                                 Respondents


                On Petition for Review of an Order
                  of the Benefits Review Board
                       (BRB No. 03-0705)


                    Argued October 26, 2005

BEFORE: SLOVITER, FISHER, and GREENBERG, Circuit Judges

                    (Filed: March 13, 2006)


John E. Kawczynski (argued)
Field, Womack & Kawczynski
137 South Broadway
Suite B-1
South Amboy, NJ 08879

  Attorneys for Petitioners Delaware River
  Stevedores, Inc. and Liberty Mutual
  Insurance Company and for
  Amicus Curiae Weeks Marine, Inc.
David M. Linker (argued)
Freedman & Lorry
400 Market Street
Suite 900
Philadelphia, PA 19106

   Attorneys for Respondent Edward DiFidelto

Howard M. Radzely
Solicitor of Labor
Donald S. Shire
Associate Solicitor
Mark A. Reinhalter
Counsel for Longshore
Richard A. Seid (argued)
United States Department of Labor
Office of the Solicitor
200 Constitution Avenue, N.W.
Washington, DC 20210

   Attorneys for Respondent Director,
   Office of Workers’
   Compensation Programs


                     OPINION OF THE COURT


GREENBERG, Circuit Judge.

                        I. INTRODUCTION

        This matter comes on before this court on a petition for review
of a disposition of the Benefits Review Board (“Board”) awarding
benefits to Edward DiFidelto under the Longshore and Harbor
Workers’ Compensation Act (“LHWCA”), 33 U.S.C. §§ 901-950,
following his sustaining an injury compensable under the LHWCA.
The sole issue in these proceedings is whether Delaware River
Stevedores, Inc. (“DRS”), DiFidelto’s employer, had authority under a
provision of the LHWCA, 33 U.S.C. § 908(j) (“section 908(j)”), to
require DiFidelto to report information regarding his earnings when it




                                  2
was not paying him compensation at the time of its requests.1 Section
908(j) provides that an employer may inform a “disabled employee”
of his obligation to report his earnings to the employer from
employment or self-employment and further provides that if the
employee fails to report or knowingly or willfully omits or
understates his earnings, he forfeits his right to compensation with
respect to any period during which he was required to file the report.
Knowledge of the amount of an employee’s earnings may be useful to
an employer as those earnings may enable it to reduce or even
eliminate the obligation that it otherwise would have to make
payments to a disabled employee on account of a work-related injury.2



           II. FACTUAL AND PROCEDURAL HISTORY

        The material facts and procedural history with regard to these
proceedings are not in dispute. On January 7, 2000, DiFidelto
suffered a work-related injury in the course and scope of his
employment with DRS entitling him to receive benefits from DRS
under the LHWCA. Initially, DRS voluntarily made the payments
without an adjudication or order, but on November 19, 2001, it
discontinued them as it controverted its obligation to do so on the
basis of a medical opinion that DiFidelto had recovered fully from his
injuries. When DRS controverted DiFidelto’s claim, it requested the
District Director of the Office of Workers’ Compensation Programs to
refer the case to the Office of Administrative Law Judges. Not
surprisingly, DiFidelto rejected DRS’s position, and thus he
prosecuted a claim for benefits under the LHWCA.

       After DRS requested a hearing in the case, and at a time that it
no longer was making payments to DiFidelto, it sent three Forms LS-
200 to his attorney, pursuant to section 908(j), seeking information
about his earnings from employment or self-employment. The
Director, Office of Workers’ Compensation Programs (“Director”),


       1
         Liberty Mutual Insurance Company, which insures DRS, is also
a party to these proceedings but as a matter of convenience we will treat
DRS and Liberty Mutual as a single party.
       2
       See 33 U.S.C. § 922; see also Metro. Stevedore Co. v. Rambo,
515 U.S. 291, 296-97, 115 S. Ct. 2144, 2147-48 (1995); Deweert v.
Stevedoring Servs. of Am., 272 F.3d 1241, 1247-48 (9th Cir. 2001).

                                   3
adopted Form LS-200 for the reporting of earnings pursuant to section
908(j). The first and second forms that DRS sent on January 25 and
February 21, 2002, respectively, identified the reporting period as
being from January 7, 2000, to January 21, 2002. Thereafter, on April
22, 2002, DRS sent DiFidelto’s attorney a third Form LS-200
requesting information about DiFidelto’s earnings between January 7,
2000, and April 22, 2002. Although DiFidelto received DRS’s
requests, he refused to report his earnings as he contended that he did
not have a legal obligation to do so as long as DRS was not paying
him compensation.

       An administrative law judge (“ALJ”) held a hearing in this
case on July 18, 2002, following which on June 2, 2003, he issued his
“Decision and Order” awarding DiFidelto benefits. In his June 2,
2003 Decision and Order, the ALJ found, inter alia, that even though
DiFidelto was entitled to reinstatement of his compensation payments,
he had “forfeited” his right to compensation for the period between
January 8, 2000, and April 22, 2002, because he failed to report his
earnings as DRS requested.

        In reaching this result, the ALJ indicated that forfeiture
penalties apply if an employee fails to respond or responds
inaccurately to a Form LS-200 request. In considering the
applicability of the section 908(j) reporting requirement, the ALJ
determined that “the decisive factor is whether earnings information is
sought for ‘periods during which an employee’s earnings could affect
employer’s liability for compensation.’” App. at 56 (quoting Plappert
v. Marine Corps Exch., 31 Ben. Rev. Bd. Serv. 13, 17, aff’d, 31 Ben.
Rev. Bd. Serv. 109 (1997) (en banc)). Inasmuch as DRS’s LS-200
request covered a period for which DiFidelto sought and obtained
compensation, the ALJ applied the forfeiture to that period and denied
him compensation from January 8, 2000, to April 22, 2002.

        DiFidelto then filed a timely request with the ALJ to
reconsider the June 2, 2003 Decision and Order. In support for his
argument against forfeiture, DiFidelto relied on the regulation
implementing section 908(j), 20 C.F.R. § 702.285(a), and the
legislative history of section 908(j), as set forth in a House of
Representatives Conference Report. DiFidelto contended that both
authorities describe a “disabled employee” within section 908(j) as an
individual to whom the employer is paying compensation when it
requires an earnings report. Clearly, even though DRS had paid
DiFidelto compensation, it was not doing so when it sent him the LS-


                                   4
200 forms and thus DiFidelto, at that time, did not consider himself to
be a disabled employee for purposes of section 908(j).

        On June 30, 2003, the ALJ issued a “Decision and Order
Granting Claimant’s Request for Reconsideration.” In the June 30,
2003 Decision and Order, the ALJ corrected technical deficiencies in
the June 2, 2003 Decision and Order with respect to the time periods
during which DiFidelto was entitled to total versus partial
compensation.3 The ALJ, however, rejected DiFidelto’s request that
the ALJ reconsider his findings with respect to the forfeiture of
benefits as the ALJ adhered to his view that, according to Plappert,
the reporting obligation applies to any period during which the
employee claims compensation.

        On July 17, 2003, DiFidelto filed a timely appeal to the Board.
DiFidelto argued again that a “disabled employee” must be receiving
compensation when the employer asks for his earnings information
pursuant to section 908(j). A divided three-judge panel on July 19,
2004, issued its “Decision and Order” in which it affirmed the order
of the ALJ awarding compensation at a partial rate but vacated the
ALJ’s order on the forfeiture issue and remanded the case to the ALJ
to make further findings regarding DiFidelto’s compensation status at
the time DRS requested that DiFidelto complete and return the LS-
200 forms. The dissenting member would have reversed the ALJ
outright on the forfeiture issue because, in her view, DiFidelto was not
a disabled employee within section 908(j) when DRS sent him the LS-
200 forms.

        On July 27, 2004, the Director filed a “Motion for
Reconsideration and a Motion to Hold [the DiFidelto] Appeal in
Abeyance” with the Board to await its decision in Briskie v. Weeks
Marine, Inc., 38 Ben. Rev. Bd. Serv. 61 (2004), another appeal then
pending before it concerning the same issue involved here. DiFidelto
and DRS joined in the Director’s request. Before the Board ruled on
the July 27, 2004 motion, it decided Briskie on August 25, 2004. In
Briskie the Board concluded that section 908(j) was “somewhat
ambiguous,” and thus it looked to the section’s implementing
regulation and legislative history for guidance on the forfeiture issue.
Ultimately, the Board held in Briskie that section 908(j) applied only
during a period in which an employer was paying compensation.



       3
           We are not concerned with these corrections.

                                    5
         In light of Briskie, DRS’s resort to forfeiture was foreclosed in
this case, and thus the Board panel upheld DiFidelto’s entitlement to
the entire compensation award. On October 8, 2004, the Board issued
its final order in this case, styled as an “Order on Motion for
Reconsideration,” in which, relying on Briskie, it reversed the ALJ’s
Decision and Order on the forfeiture issue. On December 6, 2004,
DRS timely filed a petition for review with this court.4



        III. JURISDICTION AND STANDARD OF REVIEW

        The Board had jurisdiction over DiFidelto’s appeal because he
timely filed his petition for review of the ALJ’s decision. See 33
U.S.C. § 921(c); 20 C.F.R. §§ 702.393, 802.206(a). The Director
timely filed a motion for reconsideration of the Board’s July 19, 2004
order, which led to the Board’s October 8, 2004 order at issue here.
We have jurisdiction over DRS’s petition for review as it timely filed
it within 60 days of the Board’s October 8, 2004 order on
reconsideration. See 33 U.S.C. § 921(c); 20 C.F.R. § 802.410(a).
Venue is proper in this court, as DiFidelto suffered his work-related
injury in New Jersey. See 33 U.S.C. § 921(c).

        Our review of a Board’s decision for an error of law is plenary.
Dir., OWCP v. E. Associated Coal Corp., 54 F.3d 141, 146 (3d Cir.
1995). While we offer minimal deference to the Board’s statutory or
regulatory interpretations, “we give judicial deference to the Director,
as policymaker.” Id. at 147. When we review an agency’s
construction of a statute, if the intent of Congress is clear, we must
give effect to that intent. Chevron, U.S.A. v. Natural Resources
Defense Council, Inc., 467 U.S. 837, 842-43, 104 S. Ct. 2778, 2781
(1984). If the statute is silent or ambiguous with respect to a
particular issue, then we must defer to the agency’s regulation if it is
based on a reasonable construction of the statute. Id. at 843, 140 S.Ct.
at 2782. When considering whether the regulation complies with

        4
        Of course, in Briskie the Board adopted the position that
DiFidelto espouses here. In that case the employer, Weeks Marine, Inc.,
which is an amicus curiae in this case, filed a petition for review with the
United States Court of Appeals for the Second Circuit but the court
denied the petition in a not precedential summary order in Weeks
Marine, Inc. v. Briskie, No. 04-5426, 2006 WL 140580 (2d Cir. Jan. 18,
2006).

                                     6
Congress’s mandate:

       We look to see whether the regulation harmonizes with
       the plain meaning of the statute, its origins, and its
       purpose. . . . So long as the regulation bears a fair
       relationship to the language of the statute, reflects the
       views of those who sought its enactment, and matches
       the purpose they articulated, it will merit deference.

E. Associated Coal Corp., 54 F.3d at 147 (quoting Sekula v. FDIC, 39
F.3d 448, 452 (3d Cir. 1994)). We also must “defer to an agency’s
consistent interpretation of its own regulation unless it is plainly
erroneous or inconsistent with the regulation.” Dir., OWCP v.
Mangifest, 826 F.2d 1318, 1323 (3d Cir. 1987) (internal citations and
quotations omitted).



                          IV. DISCUSSION

        It is evident from Chevron that in these proceedings dealing
with statutory construction, we must make an initial determination,
and, depending upon our first determination, possibly make a second
determination. As might be expected, each side argues that section
908(j) unambiguously requires that we decide the case in its favor.
DRS contends that a person is a “disabled employee” within section
908(j) at the time of injury, i.e., the moment at which his incapacity to
earn wages arises. Thus, regardless of DiFidelto’s possible medical
recovery, DRS contends that he is a disabled employee within section
908(j). On the other hand, DiFidelto and the Director argue that
“disabled employee” for purposes of section 908(j) must mean an
individual to whom “compensation for disability” is being paid at the
time that the employer sends the individual a Form LS-200.

        This division of views is understandable inasmuch as neither
section 908(j) nor any other provision of the LHWCA defines
“disabled employee.” The LHWCA does indicate that “[d]isability”
means “incapacity because of injury to earn the wages which the
employee was receiving at the time of injury in the same or any other
employment . . .,” 33 U.S.C. § 902(10), and “employee” means, with
exceptions not germane here, any person “engaged in maritime
employment . . . .” Id. at § 903(3). Nevertheless it is not clear that we
should combine these two terms to define “disabled employee” for


                                    7
purposes of section 908(j) without regard for whether the employer is
paying compensation to him when it seeks earnings information from
the employee inasmuch as section 908(j) simply does not address this
point explicitly.

        This case involves an application of section 908(j) when an
employee’s actual physical condition changes or may have changed as
DRS initially voluntarily paid DiFidelto compensation and then
discontinued doing so when it asserted that he had recovered from his
injury. Certainly, it is possible that the term “disabled employee”
within section 908(j) may have a temporal element so that an
employee originally disabled may not always thereafter be regarded as
disabled within that section. Indeed, it is ironical that although DRS
asserts that DiFidelto was a disabled employee when it sent him the
Form LS-200 requests, it thought that he had recovered from his
injury, whereas DiFidelto claims that at that time he was still
physically disabled.

        As we have indicated, the Director and DiFidelto make an
argument that a disabled employee “must mean an individual to
whom ‘compensation for disability’ is being paid pursuant to § 908.”
Director’s br. at 24; see DiFidelto br. at 12. But we are not convinced
that Congress’s intent is unmistakable on this point. In this regard we
point out that although the term “disabled employee” for purposes of
section 908(j) need not necessarily be linked to the definitions of
“disability” and “employee” in sections 902(3) and (10), it would not
be unreasonable to link them because an employer legitimately might
want to know whether an employee’s capacity to earn his wages had
been impaired even though the employer is not paying him
compensation. After all, as is the case here, an injured employee
might seek compensation from an employer declining to pay it, and, if
the employer is required to pay benefits, the employee’s earnings
could reduce or even eliminate the compensation payments the
employer otherwise would be obliged to pay.

        Yet there is a limitation on an employer’s need to know the
amount of an employee’s earnings at a time that the employer is not
paying compensation because even if an employee “knowingly and
willfully omits or understates any part of [his] earnings,” see 33
U.S.C. § 908(j)(2), the employer may recover compensation it has
paid only by “a deduction from the compensation payable to the
employee.” Id. at 908(j)(3). Moreover, if it is determined that an
employee is not disabled and is not entitled to benefits, he will not be


                                    8
required to refund earlier payments to which he had not been entitled,
for in that circumstance he has an obligation to reimburse his
employer only by deduction from ongoing compensation. See 33
U.S.C. §§ 914(j), 922. Thus, if DRS had demonstrated that DiFidelto
had, in fact, not been disabled when DRS had been making payments
to him, knowledge of the amount of his earnings during the time DRS
had been making payments might not have been of assistance to DRS.

         Furthermore, we point out that, as the Director has noted,
section 908(j) is only one of three provisions in the LHWCA
permitting an employer to recoup previously paid compensation. We
consider all these provisions as they might give an employer reason to
seek the Form LS-200 information. Thus, 33 U.S.C. § 914(j) provides
that if an “employer has made advance payments of compensation, he
shall be entitled to be reimbursed out of any unpaid installment or
installments of compensation due.” Additionally, 33 U.S.C. § 922
provides that an employer may obtain reimbursement from unpaid
compensation if modification proceedings result in a decreased
compensation rate that applies retroactively to past payments. But
inasmuch as these provisions allow an employer to recoup advances
or overpayments only from future payments, they are of no use to an
employer so long as it is not paying compensation. Moreover, as we
have indicated, the information that an employer might obtain from
the answers to a Form LS-200 is of no use to an employer not
currently making payments even if the employee had obtained his
earlier payments through willful misreporting, for even in that
aggravated circumstance the employee need not make repayments.
See Lennon v. Waterfront Transp., 20 F.3d 658, 661 (5th Cir 1994);
Stevedoring Servs. of Am. v. Eggert, 953 F.2d 552, 555-57 (9th Cir.
1992).5 Indeed, the Director in his brief states that this limitation on
the source of funds from which the employee must make repayment


       5
       H.R. Rep. No. 98-570(I) at 18 (1984), reprinted in 1984
U.S.C.C.A.N. 2734, 2751, indicates that:

       If compensation had already been paid during the period
       for which the employee failed to file a report, or willfully
       and knowingly underreported such earnings, the amount
       of compensation paid during that period may be withheld
       from future compensation payments due to the employee.
       The Committee does not contemplate that the employer
       could bring a cause of action to recover compensation
       paid in the past.

                                    9
extends even to fraud cases. Director’s br. at 30.

        Nevertheless, though we conclude that the information that an
employer might obtain from the answers to a Form LS-200 may be of
no use to it if it is not paying compensation, still we believe that the
Director overstates the information’s lack of value when he asserts
that “an employer has an effective remedy in forfeiture only if it also
owes future compensation payments to the employee. Forfeiture
affords no relief to an employer otherwise, and the proceedings would
be an exercise in futility.” Director’s br. at 30 (emphasis in original).
While it may be that the answers to a Form LS-200 are useless to an
employer in advance payment, retroactive modification, and
misrepresentation cases if the employer is not making payments, as
we have explained the answers might be valuable to an employer not
making payments in cases involving disputes over employees’ right to
ongoing or future compensation. As the Director acknowledges, “[i]f
the employee eventually obtains an award and the employer begins
paying compensation, then the employer may request earnings
information concerning any period of disability covered by the
award.” Director’s br. at 33, n.17. See Plappert, 31 Ben. Rev. Bd.
Serv. at 17.

        The Director asserts that inasmuch as an employer who starts
to pay compensation may request a statement of the employee’s
earnings at that time, it “gains no advantage by seeking the
information before it has any use for it.” Director’s br. at 33 n.17.
We are, however, far from certain that an employer who is obliged to
pay compensation does not obtain any benefit from having an
employee’s earnings information before the payments are due. In this
regard, we reiterate that the answers to a Form LS–200 could reveal
information that might allow an employer to reduce the amount of or
even eliminate the payments for which it is liable. Thus, the
Director’s position seems to overlook the difference between starting
and stopping payments, and the necessary delay between these events,
and not starting them or starting them in a reduced amount by reason
of an employee’s earnings. We, however, are of the view that this
narrow possibility, to which DRS seems not to refer in its briefs,
should not lead us to reach a different result than that we reach.6
Overall, we think that section 908(j) is ambiguous so the intent of


       6
       We are not suggesting that our result would have been different
if DRS had advanced this possible benefit to an employer from the
answers to a Form LS-200.

                                   10
Congress is not clear with respect to the issue before us. Thus, we
need to make the second determination in the Chevron methodology
that we set forth above, and ascertain if the implementing regulation,
20 C.F.R. § 702.285(a), is based on a reasonable construction of
section 908(j).

        We do not think that our second determination is difficult. To
start with, there can be no doubt that the regulation, as supported by
the legislative history of section 908(j), indicates that the result that
the Board reached was correct. In fact DRS admits as much, though it
challenges the validity of the regulation as it asserts that it is
inconsistent with section 908(j). The regulation builds on section
908(j) because that section provides that a “disabled employee” must
report earnings upon request, and the implementing regulation states:

       An employer . . . may require an employee to whom it
       is paying compensation to submit a report on earnings
       from employment or self-employment.

20 C.F.R. § 702.285(a) (emphasis added); see also 20 C.F.R. §
702.286(a).7 We think that the regulation hardly could be clearer.
Moreover, the legislative history as explained in a House of
Representatives report, though perhaps not so clear as the regulation,
provides:

       The Committee does not intend . . . to authorize a
       requirement that all employees receiving compensation
       benefits file semi-annual reports of earnings. Such
       reports are intended to be a device by which employers
       may maintain some control over claims in payment
       status. Whether such reports are to be required
       remains the employer’s option.

H.R. Rep. No. 98-570(I), at 18 (1984), reprinted in 1984
U.S.C.C.A.N. 2734, 2751 (emphasis added). Overall, it is beyond
question that inasmuch as DRS made its requests to DiFidelto to
report his earnings at a time when it was not paying him
compensation, insofar as the regulation governed the requests,
DiFidelto was not obliged to respond.


       7
        The Secretary of Labor through the Director adopted 20 C.F.R.
§ 702.285(a) and Form LS-200 exercising the Secretary’s rule making
authority. See 33 U.S.C. § 939(a).

                                   11
         We recognize, of course, that, as we already have stated, the
regulation must be based on a reasonable construction of the statute.
On this point, for the reasons that we have set forth with respect to the
ambiguity of section 908(j) that we will not repeat, we have no doubt
that it does. Indeed, this case is a textbook example of when Chevron
deference applies. Accordingly, DiFidelto was not obliged to respond
to the Form LS-200 requests so that his failure to respond did not
cause him to suffer a forfeiture.



                            V. CONCLUSION

          For the foregoing reasons, the petition for review will be
denied.




                                     12
Delaware River Stevedores, et al. v. Edward DiFidelto, etc.

No. 04-4531



FISHER, Circuit Judge, concurring.

        I agree that the regulation here should be upheld. I write
separately because I disagree with the way in which the majority
dismisses the inference that a statute which defines a noun has thereby
defined the adjectival form of that noun. See Maj. Op. at 7 (quoting
statutory definitions of “disability” and “employee” in 33 U.S.C. §
902(3) and (10), but holding that “it is not clear that we should
combine these two terms to define ‘disabled employee’ . . .”). To me
the answer is not so obvious. The grammatical imperatives of our
language ought not to be disregarded casually, and were there nothing
more before us than the statutory language and the implementing
regulation, I would be hard-pressed to overlook the linguistic
inconsistency between them. In this case, though, there is more, and
to me that makes the difference. In my view, congressional
acquiescence in the agency’s interpretation is evidence of ambiguity
in the statutory language.

         It is impossible to mechanically separate the “plain meaning”
and “reasonable interpretation” components of the Chevron analysis.
If one tries to do so in this case, one is faced with a conundrum. The
statute defines “employee” and “disability,” but the implementing
regulation uses the term “disabled employee” to mean something
quite different from “employee with a disability.” To be sure,
Congress’s attention to definitional detail may simply have been lax in
this regard; the legislative history indicates that the drafters of the
statute probably had in mind a regulatory scheme of the sort adopted
by the agency, as opposed to that advocated by the petitioner here.
See H.R. Conf. Rep. No. 98-1027, at 33 (1984), reprinted in 1984
U.S.C.C.A.N. 2734, 2783. Nonetheless, “Congress’s constitutional
voice is the text of the statutes it enacts,” Szehinskyj v. Attorney Gen.
of the United States, 432 F.3d 253 (3d Cir. 2005), and while
legislative history is often informative, we should be hesitant to take a
statute’s legislative history, in and of itself, as dispositive of the
statute’s apparently plain textual meaning.

       But legislative history is not the only interpretive resource


                                   13
available to us in this case. The courts have long recognized that the
meaning of a statute may be inferred partly from the course of its
implementation over time. The seminal statement of this principle
remains that of Justice Lamar:

       It may be argued that while these facts and rulings
       prove a usage they do not establish its validity. But
       government is a practical affair intended for practical
       men. Both officers, law-makers and citizens naturally
       adjust themselves to any long-continued action of the
       Executive Department – on the presumption that
       unauthorized acts would not have been allowed to be
       so often repeated as to crystallize into a regular
       practice. That presumption is not reasoning in a circle
       but the basis of a wise and quieting rule that in
       determining the meaning of a statute or the existence of
       a power, weight shall be given to the usage itself –
       even when the validity of the practice is the subject of
       investigation.

United States v. Midwest Oil Co., 236 U.S. 459, 473 (1915).

        In Midwest Oil, the question was whether the President had the
authority to withdraw tracts of public land from mineral exploration,
in apparent contravention of statutes that provided for such
exploration. The Court held that Congress had implicitly acquiesced
in such withdrawals by failing to amend the relevant statutes over a
period of decades during which many withdrawals had been made.
The Court counted at least 252 withdrawals to which Congress had
thus tacitly consented. The executive branch, the Court concluded,
was acting as Congress’ agent, implementing the legislative will as is
its constitutional duty. Congress watched the executive at its work,
but at no point did it “repudiate the action taken”; therefore,
“[Congress’] silence was its acquiescence. Its acquiescence was
equivalent to consent to continue the practice until the power was
revoked by some subsequent action by Congress.” 236 U.S. at 481.8


       8
        I would lay particular stress on two interpretive points:
First, my invocation of Midwest Oil is in no respect a comment on
the relationship between the respective inherent constitutional
magisteria of Congress and the President. Second, the case at bar
involves a “systematic, unbroken, executive practice, long pursued

                                  14
        Of course statutory interpretation has come a long way since
1915, but the central insight of Midwest Oil, that in the search for
statutory meaning, “weight shall be given to the usage itself,” is very
much at home in the Chevron era. And the usage in this case is
powerful evidence of statutory meaning.9 The regulation at issue here
has been in effect for over 20 years. It has been applied, not 252
times, but 66,000 times in the past year alone. Longshore and Harbor
Workers Compensation Program Fact Sheet,
http://www.dol.gov/esa/owcp/dlhwc/lsfact.htm (Labor Department
website, listing number of workers receiving disability benefits
under the LHWCA in 2005).10 Pursuant to this regulation, the
Department of Labor distributes some $747 million in benefits
each year. Id. This case does not involve a long-dormant
provision revived and turned to a new and dubious purpose; nor
does it involve a “suspen[sion] or repeal” of duly enacted
legislation. Midwest Oil, 236 U.S. at 505 (Day, J., dissenting).
It involves instead a popular government program which has
been consistently administered in just this manner since its
inception. And Congress, which has not hesitated to amend the
LHWCA in the past, see Pub. L. 92-576, 86 Stat. 1251 (1972);



to the knowledge of the Congress and never before questioned,”
Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 610 (1952)
(Frankfurter, J., concurring) (emphasis added), as opposed to a
practice kept secret from either Congress or the public.
       In appealing to legislative acquiescence in this case, in other
words, I do not in any way open the twin cans of worms of inherent
executive authority and executive action pursued in secret. In this
case the power exercised by the Secretary of Labor was wielded
pursuant to statute, and was wielded openly and publicly.
       9
       The question whether congressional acquiescence shapes
meaning or is evidence of meaning is, though of undoubted
philosophical interest, of little practical moment here.
       10
        That is to say, in each of those 66,000 cases, the statute,
implemented through the regulation, gave the injured worker’s
employer or insurance carrier (or in some cases, the Labor
Department itself) the right to request income verification reporting
by the employee, but only while compensation is being paid.

                                  15
Pub. L. 98-426 (1984), has not thought it necessary to do so
here.

        Nor have private parties objected. The Court’s searches
have revealed only two challenges to the legality of this
regulation: this case, and a companion case brought in the
Second Circuit, both filed by the same law firm. See Weeks
Marine v. Briskie, No. 04-5426, 2006 U.S. App. LEXIS 1497
(2d Cir. Jan. 18, 2006) (finding statutory language ambiguous
and deferring to agency interpretation). The scope of the filing
requirement under 20 C.F.R. § 702.285(a) is simply not an issue
over which practical men and women, as democratic participants
in the practical affairs of government, have had any
disagreement. “The very strength of this consensus . . . and
congressional silence after years of [agency and] judicial
interpretation support[] adherence to the traditional view.” Gen.
Dynamics Land Sys. v. Cline, 540 U.S. 581, 594 (2004).11

        Not all regulations that come before us to be interpreted
will have enjoyed such consistent application and longstanding
congressional acquiescence. In the absence of such evidence, I
would be less likely to find ambiguity in the type of grammatical
alteration at work here. But I am convinced that in this case, the
consistent historical application of the statute is ample evidence
that “there is such variation in the connection in which the words



       11
         There is perhaps a certain irony in citing General
Dynamics here, insofar as General Dynamics appealed to
congressional acquiescence in rejecting a claim of statutory
ambiguity and overturning an agency’s interpretation of a statute
it administered, while here we appeal to congressional
acquiescence in finding the statutory language ambiguous so as to
affirm the agency’s interpretation. (The text in the lacuna above
reads “is enough to rule out any serious claim of ambiguity.”) The
difference, though, is just the difference between the facts of the
two cases. In this case, it would probably stretch the language too
far to hold that it unambiguously requires the agency’s reading.
Accord Weeks Marine, supra, 2006 U.S. App. LEXIS 1497 at *6
n.4.

                                16
are used as reasonably to warrant the conclusion that they were
employed in different parts of the act with different intent,”
Atlantic Cleaners & Dyers, Inc. v. United States, 286 U.S. 427,
433 (1932), and that “given the statutory aims and
circumstances, a hypothetical member [of Congress] would
likely have wanted judicial deference in this situation.” Stephen
Breyer, Active Liberty 106 (2005).

       I therefore agree with the majority that the statutory
language, insofar as it conflicts with longstanding agency
practice in addition to the legislative history, is ambiguous, and
that deference is due to the agency’s reasonable interpretation.




                                17